DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/2019 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al. (US 20180304359 A1), as evidenced by Polymer Properties Database, Glass Transition Temperatures, available at https://polymerdatabase.com/polymer%20physics/Polymer%20Tg.html, last accessed 06/16/2021, copyright 2015 (“GTT”).  
Regarding claims 1 and 7, Gibson teaches “any system or combination of systems useful for converting a green part formed into a desired net shape from a metal injection molding build material” (which reads upon “a powder injection molding feedstock comprising”, as recited in the instant claim; paragraph [0042]).  Gibson teaches that “the resin 504 can include particles suspended in a plurality of binders, which can include a first binder and a second binder different from the first binder and in a mixture with the first binder” (which reads upon “powder particles; a main binder; and a secondary binder, the secondary binder coats the powder particles, and the main binder coats the secondary binder and the powder particles”, as recited in the instant claim; paragraph [0007]; suspended reads on the particles being coated in both binders).  Gibson teaches that “the first binder can have sufficient strength to support a 
Regarding claims 2-3, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches “high metal loading (e.g., preferably >60% by volume or more” (paragraph [0074]; 60% metal powder particles and about 40% binders).    
Regarding claim 4, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “for example, polyethylene glycol can be about 40-90 percent of the combined weight of the first binder and the second binder and poly(methyl methacrylate) can be about 10-60 percent of the combined weight of the first binder and the second binder” (paragraph [0163]; PEG is the first binder; PMMA is the second binder and can be about 10%).  
Regarding claim 5, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the sinterable powder of the build material may include a metallic powder containing any metal(s), metal alloy(s), or combination of the foregoing suitable for sintering” (paragraph [0172]).  
Regarding claim 6, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the sinterable powdered material may, for example, have a distribution of particle sizes with a mean diameter of between two and fifty microns, such as about six microns, about ten microns, or any other suitable diameter” (paragraph [0172]; a micron is a micrometer).  
Regarding claim 8, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the first binder can include, for example, one or more of the following: paraffin wax, carnauba wax” (paragraph [0162]).  
Regarding claims 9-10, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the resin 504 can include ethylene vinyl acetate, a slip agent (e.g., stearic acid), and/or a compatibilizer (e.g., metal stearate (e.g., zinc stearate), stearic acid, or a combination thereof)” (paragraph [0162]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733